     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 1 of 29




 1   Peter Strojnik,
     7847 N. Central Avenue
 2   Phoenix, Arizona 85020
 3   Telephone: (602) 524-6602
     ps@strojnik.com
 4
 5                       IN THE UNITED STATES DISTRICT COURT

 6                                   DISTRICT OF ARIZONA
 7                                                      Case No: 2:20-CV-01566-DJH
 8
     Peter Strojnik,                                     FIRST AMENDED COMPLAINT
 9
                                           Plaintiff,
10
                            vs.
11
     Paradeep K. Patel and Asha P. Patel dba
12   Knights Inn Payson; Red Lion Hotels
13   Corporation; Knights Franchising Systems,
     Inc.
14
                                         Defendant.
15
16
     1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
17         U.S.C. §12101 et seq. and corresponding regulations, 28 CFR Part 36 and
18         Department of Justice Standards for Accessible Design (“ADA”), and (2) Negligence
19         and (3) Arizona Consumer Fraud Act..
20                                           PARTIES
21   2. Plaintiff is a retired veteran and a disabled person as defined by the 2008 ADA
22         Amendment Act, 28 C.F.R. 36.105 all as more fully developed below.

23   3. Defendants Paradeep K. Patel and Asha P. Pate (“Patel”) owns, operates leases or

24         leases to a lodging business located at 101 W. Phoenix Street, Payson, AZ 85541
           (“Hotel”).
25
     4. Defendant Red Lion Hotels Corporation and Knights Inn Franchising Systems, Inc.
26
           (cumulatively referred to as “RLH”) are franchising entities who own, directly or
27
           indirectly, the rights to a brand name “Knights Inn”.
28
     ///
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 2 of 29




 1       3.     ///
 2                                    JURISDICTION AND VENUE
 3       4. Plaintiff brings this action as a private attorney general who has been personally

 4            subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28

 5            CFR §36.501.
         5. Superior Court has jurisdiction over this case or controversy by virtue of A.R.S. §
 6
              12-123. Venue is proper pursuant to A.R.S. § 12-401.
 7
         6. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
 8
              Plaintiff’s claim for equitable nominal damages.
 9
         7. The ADA violations documented below relate constitute barriers to Plaintiff equal
10
              enjoyment of defendant’s Hotel by virtue of the limitations of major life activities
11
              described in Table 1 below, that is, walking, standing, sitting, bending, sleeping,
12            working, performing manual tasks, reaching, grasping, lifting, climbing, kicking,
13            pushing, opening doors, twisting the wrist, shoulder and elbows, and working in a
14            manner understood by the application of common sense, e.g., in improperly
15            configured handrail relates to Plaintiff’s walking and grasping while an improperly
16            configured staircase relates to his walking and climbing impairments1.
17       8. These barriers impair Plaintiff’s full and equal access to the Hotel.

18       9. Plaintiff is deterred from visiting the Hotel based on Plaintiff’s knowledge that the

19            Hotel is not ADA compliant as such compliance relates to Plaintiff’s disability.
              However, Plaintiff intends to return to the Hotels periodically to test them for ADA
20
              compliance. Plaintiff’s current intent is to return to the Hotels to lodge there or to test
21
              their accessibility within a year’s time.
22
         10. Plaintiff intends to visit the Hotels at a specific time when they become fully
23
              compliant with ADAAG; just as a disabled individual who intends to return to a
24
              noncompliant Hotel suffers an imminent injury from the Hotel's existing or
25
26   1
       These are merely examples of the application of common sense; the referenced violations
     were not necessarily encountered at Defendant’s Hotel. The actual barriers are
27
     photographically documented elsewhere in this Complaint. Each photograph has a
28   description of the violation in common everyday language which relates to one or more of
     the limited life activities described above.

                                                     2
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 3 of 29




 1       imminently threatened noncompliance with the ADA, a plaintiff who is
 2       deterred from patronizing a hotel suffers the ongoing actual injury of lack of access
 3       to the Hotel.

 4   5. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§

 5      28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
     6. Plaintiff brings this action as a private attorney general who has been personally
 6
        subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
 7
        CFR §36.501.
 8
     7. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
 9
        Plaintiff’s claim for equitable nominal damages.
10
     8. Venue is proper pursuant to 28 U.S.C. § 1391.
11
                                  STANDING JURISDICTION
12   9. Plaintiff visits the Payson area on regular occasions either as a final destination or as
13      an interim destination to Show Low, Heber, and then to Gallup, Albuquerque, Santa
14      Fe, Taos or Durango.
15   10. Because of the distance between Plaintiff’s residence in Phoenix and Defendant’s hotel
16      in Payson, approximately 89 miles, the Hotel is close enough to Plaintiff for visits there
17      yet far enough to lodge there.

18   11. Plaintiff enjoys staying at a Knights Inn hotel because it is within his budget.

19   12. Plaintiff has patronized Knights Inn brand hotels numerous times in the past because
        he is a familiar brand name and because its prices are reasonable.
20
     13. Prior to the onset of his impairments, Plaintiff visited and lodged in Payson at least
21
        twice per year since 1975. To the best of is memory, Plaintiff lodged at Kohls’ Ranch
22
        on March 15, 1975, for his honeymoon.
23
     14. Plaintiff also recalls staying at the hotel location on prior occasions, although he does
24
        not remember whether the hotel was conducting business under the Knights Inn brand
25
        name or under current ownership.
26   15. Since the onset of his impairments, Plaintiff travelled to Payson on to Albuquerque,
27      and Santa Fe on or about May 23-25, 2020. Plaintiff intended Defendant’s hotel to be
28      his interim lodging location, but because of inaccessible accommodations at the hotel


                                               3
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 4 of 29




 1      and in Payson generally, he had to travel to Albuquerque where he stayed at Hotel Parq
 2      and then on to Santa Fe where he lodged at Hotel Santa Fe.
 3   16. On the way back from Santa Fe, Plaintiff travelled through Payson yet again but did

 4      not lodge there because Defendant’s hotel and generally the hotels in Payson are not

 5      accessibility suited for his needs.
     17. Plaintiff would have lodged at Knights Inn if it were accessible.
 6
     18. Plaintiff has the specific intent to lodge at Defendant’s hotel when the hotel has become
 7
        ADA accessible for reasons stated above.
 8
     19. Plaintiff has specific intent to return to Defendant’s hotel to further test if for ADA
 9
        compliance.
10
     20. Plaintiff does not currently make a reservation at Defendant’s hotel because the hotel
11
        remains ADA non-compliant.
12                                        COUNT ONE
13                                 Americans with Disabilities Act

14   PLAINTIFF’S DISABILITIES AS DEFINED BY THE 2008 ADA AMENDMENT
                          ACT AND 28 C.F.R. 36.105
15
16   11. At all times relevant hereto, Plaintiff suffered from the following physical
17       disabilities: prostate cancer, genitourinary impairment, renal cancer, severe right-
18       sided neural foraminal stenosis with symptoms of femoral neuropathy, missing right
19       knee ameliorated with a prosthesis, limitation on the use of both shoulders, elbows
20       and wrists, pleurisy, hyper blood pressure.
21   12. Plaintiff’s physical infirmities alleged above do both of the following:
22      a. Affect neurological, musculoskeletal, respiratory, cardiovascular, reproductive
23          and genitourinary body systems; and
24      b. Limit, without regard to mitigated or unmitigated measures, active or inactive
25          state, remissive or non-remissive condition, the following major life activities:
26          walking, standing, sitting, bending, sleeping, working, climbing stairs, kicking,
27          jumping, twisting body, running, reaching, lifting, writing, working, twisting the
28


                                               4
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 5 of 29




 1         wrist, shoulder and elbows, grasping, pushing, opening doors, breathing, getting
 2         in and out of a car, working, carrying stuff and other major life activities.
 3   13. Plaintiff has a history of impairments stated in the preceding paragraph.
 4   14. Plaintiff is regarded as having a physical conditions that limit major life activities.
 5   15. Because of Plaintiff’s disabilities, he requires the use of lodging facilities that are
 6      accessible to him and have the standard accessibility features of the construction
 7      related accessibility standards including those required by 42 U.S.C. Sec. 12101 et
 8      seq., 28 C.F.R. Part 36, the 2010 Standards for Accessibility Design, Title 24 of the
 9      California Code of Regulations as such laws and
10      regulations relate to walking, standing, sitting, bending,
11      sleeping, working, climbing stairs, kicking, jumping,
12      twisting body, running, reaching, lifting, writing,
13      working, twisting the wrist, shoulder and elbows,
14      grasping, pushing, opening doors, breathing, getting in
15      and out of a car, carrying stuff and working.
16   16. Plaintiff has been declared disabled and has been issued
17      a government disability placard reproduced in the
18      margin.
19   17. The following Table 1 indicates the relationship
20      between Plaintiff’s ADA disabilities and major life
21      activities:

22      RELATION BETWEEN PLAINTIFF’S ADA DISABILITY AND MAJOR LIFE
                                       ACTIVITIES
23                   DISABILITY                                 RELATION
       DESCRIPTION        DISABILITY PRONG         MAJOR LIFE ACTIVITY    28 C.F.R. 36
24                   Impairment History Reg’ed                            REFERENCE
25                                  Of      As
     Prostate Cancer     x           x      x     Abnormal cell growth,      (c)(1)(ii)
26   And                                          genitourinary, bladder,   (d)(1)(iv)
     Genitourinary                                reproductive              (d)(1) (v)
27
     Impairment                                   functions.                (d)(1) (vi)
28                                                                         (d)(1)(viii)
                                                                          (d)(2)((iii)(F)

                                               5
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 6 of 29




 1                                                                            (e)(1)(2)
                                                                                 (f)(1)
 2   Renal Cancer        x         x       x    Abnormal cell growth,          (c)(1)(ii)
 3                                              midsection twisting,          (d)(1)(iv)
                                                turning, general              (d)(1)(v)
 4                                              movement.                     (d)(1)(vi)
                                                                             (d)(1)(viii)
 5
                                                                            (d)(2)((iii)(F)
 6                                                                            (e)(1)(2)
                                                                                 (f)(1)
 7   Severe Right-       x         x       x    Walking, standing,             (c)(1)(i)
     Sided Neural                               sitting, bending,             (d)(1)(iv)
 8
     Foraminal                                  sleeping, working,            (d)(1)(v)
 9   Stenosis With                              climbing stairs, kicking,     (d)(1)(vi)
     Symptoms Of                                jumping, twisting            (d)(1)(viii)
10   Femoral                                    body, running,              (d)(2)(iii)(D)
11   Neuropathy                                 climbing, carrying stuff      (e)(1)(2)
                                                and other major life             (f)(1)
12                                              activities
     Partially Missing   x         x       x    Walking, standing,             (c)(1)(i)
13   Limb - Missing                             sitting, bending,             (d)(1)(iv)
14   Right Knee                                 walking, sleeping,            (d)(1)(v)
                                                working, climbing             (d)(1)(vi)
15                                              stairs, kicking,             (d)(1)(viii)
                                                jumping, running,           (d)(2)((iii)(D)
16
                                                twisting knee, carrying       (e)(1)(2)
17                                              stuff, and other major          (f)(1)
                                                life activities.
18   Limitation On The   x         x       x    Performing manual              (c)(1)(i)
19   Use Of Both                                tasks, sleeping,              (d)(1)(iv)
     Shoulders,                                 reaching, lifting,            (d)(1)(v)
20   Elbows       And                           writing, working,             (d)(1)(vi)
     Wrists                                     twisting the wrist,          (d)(1)(viii)
21                                              shoulder and elbows,          (e)(1)(2)
22                                              grasping, pushing,              (f)(1)
                                                opening doors,
23                                              carrying stuff and
                                                working.
24
     Pleurisy            x         x       x    Performing manual              (c)(1)(i)
25                                              tasks, sleeping,              (d)(1)(iv)
                                                walking, reaching,            (d))1)(v)
26                                              lifting, writing,             (d))1)(vi)
                                                working, carrying stuff,    (d)(2)((iii)(D)
27
                                                or physically                 (e)(1)(2)
28                                                                              (f)(1)


                                       6
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 7 of 29




 1                                                         functioning on any
                                                           level.
 2                                              Table 1
 3
 4   18. Plaintiff has been declared permanently disabled by the Arizona Department of

 5       Transportation and is, therefore “regarded as” being disabled. The disabled placard
         reproduced in the margin above entitles him to preferential parking, stopping and the
 6
         use of passenger loading / drop of zone areas.
 7
     19. In their unmitigated, active state, Plaintiff’s impairments require the use of a
 8
         wheelchair as defined in 28 C.F.R. 36.104.
 9
     20. Plaintiff incorporates the entirety of 28 C.F.R. 36 and the Standards for Accesibility
10
         Design into this Complaint as if fully stated herein.
11
     21. At all times relevant hereto, Plaintiff suffered from the following physical disabilities:
12      prostate cancer, genitourinary impairment, renal cancer, severe right-sided neural
13      foraminal stenosis with symptoms of femoral neuropathy, with equivalent left sided
14      impairment, missing right knee ameliorated with a prosthesis, limitation on the use of
15      both shoulders, elbows and wrists, pleurisy, hyper blood pressure and two severed
16      digits on the left hand, reattached.
17   22. Plaintiff’s physical impairments limit, as defined, the following major life activities:

18      walking, standing, sitting, bending, sleeping, working, climbing stairs, kicking,

19      jumping, twisting body, running, reaching, lifting, writing, working, twisting the wrist,
        shoulder and elbows, grasping, pushing, opening doors, breathing, getting in and out
20
        of a car, working, carrying stuff and other major life activities.
21
     23. Plaintiff has a record of impairments stated in preceding paragraphs.
22
     24. Plaintiff is regarded as having physical impairments that limit major life activities.
23
24
25
26
27
28


                                                7
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 8 of 29




 1   25. Because of his impairments, Plaintiff requires the use of lodging facilities that are
 2      accessible to him and have the standard accessibility features including those required
 3      by 42 U.S.C. Sec. 12101 et seq., and implementing regulations 28 C.F.R. Part 36 and

 4      the 2010 Standards for Accessibility Design as such

 5      implementing regulations relate to major life activities
        referenced above.
 6
     26. Plaintiff has been declared mobility disabled by the
 7
        Arizona Department of Transportation and is, therefore
 8
        “regarded as” being disabled. The disabled placard
 9
        reproduced in the margin above entitles him to
10
        preferential parking, stopping and the use of passenger
11
        loading / drop of zone areas as defined in the
12      implementing regulations.
13   27. On the basis of his disability as defined by the ADA,
14      Plaintiff’s impairments require the use of a wheelchair.
15   28. Plaintiff’s disabilities are of lifetime duration.
16   29. As a consequence of Plaintiff’s disability, Plaintiff requires places of public
17      accommodation to be fully compliant with ADAAG, including 28 C.F.R. 36 and

18      Standards for Accessibility Design as those guidelines relate to Plaintiff’s ADA

19      disabilities.
     30. Plaintiff requires a truthful disclosure by booking websites of accessible and non-
20
        accessible features that do not comply with the ADAAG. See 28 CFR 36.302(e) and
21
        comment.
22
     31. Plaintiff also requires that booking websites provide a booking procedure for an
23
        accessible room that is the same as a booking procedure for a non-accessible room. 28
24
        CFR 36.302(e)(1)(i).
25
     32. Plaintiff’s encounters with accessibility barriers interfere with Plaintiff’s full and equal
26      enjoyment of a public accommodation.
27   PLAINTIFF’S ADA REQUIREMENTS FOR FULL AND EQUAL ENJOYMENT
28                           OF A HOTEL


                                                 8
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 9 of 29




 1     21. With respect to the disclosures required by 28 C.F.R. 36.302(e)(1)(ii) and with
 2        respect to the removal of actual, physical or architectural barriers to accessibility,
 3        Plaintiff alleges:
 4     a. Plaintiff is ADA disabled as described above. The relationship between Plaintiff’s
 5        impairments and major life activities is described in Table 1.
 6     b. Plaintiff’s impairments are substantially limiting as this term is defined in the 2008
 7        ADA Amendment Act and interpreted in 28 C.F.R. 36.105.
 8     c. Plaintiff alleges that the provisions of the 2008 ADA Amendment Act and 28
 9        C.F.R. 35.105 relating to (1) ameliorative effects of mitigating measures (2)
10        episodic impairments, (3) remissive impairments, (4) predictable assessments and
11        (5) the interpretative definition of “substantially limiting” apply to Plaintiff.
12     d. Because of and based on Plaintiff’s impairments described above, Plaintiff
13        requires a place of lodging where he desires to book a room to both:
14        (i) Identify and describe accessible features and guest rooms offered through its
15            reservations service in sufficient detail to permit Plaintiff assess independently
16            whether Defendant’s Hotel and guest rooms meet Plaintiff’s accessibility
17            needs; and
18        (ii) Remediate architectural accessibility barriers that relate to Plaintiff’s
19            impairments.
20     e. The identification of accessible features at the hotel through a hotel’s reservation
21        service is required because without such information, Plaintiff is unable to assess
22        independently whether a hotel’s condition meets Plaintiff’s needs.
23     f. The remediation of architectural accessibility barriers as they relate to Plaintiff’s
24        impairments is required because any encounter with architecturally inaccessible
25        elements causes Plaintiff discomfort and pain when using, negotiating,
26        overcoming or otherwise encountering such barriers.
27
28


                                              9
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 10 of 29




 1        g. As a result, Plaintiff requires a hotel’s booking services to disclose, and the hotel
 2            to remediate, all of the following accessibility requirements of the applicable
 3            Standards for Accessibility Design2:
 4            (i) Operable parts [2053, 309, 404,] such as doors, door opening and closing
 5                hardware, AC controls. An encounter with a non-compliant operable part
 6                causes Plaintiff to experience pain and discomfort when using, negotiating,
 7                overcoming or otherwise encountering such a barrier and deprive him of full
 8                and equal enjoyment of the hotel.
 9            (ii) Knee and toe clearances [306] at counters, bars etc. An encounter with a non-
10                compliant knee and toe clearance causes Plaintiff to experience pain and
11                discomfort when using, negotiating, overcoming or otherwise encountering
12                such a barrier and deprive him of full and equal enjoyment of the hotel.
13            (iii)   Reach ranges [308] in sales stores and other elements. An encounter with a
14                non-compliant reach range causes Plaintiff to experience pain and discomfort
15                when using, negotiating, overcoming or otherwise encountering such barriers
16                and deprive him of full and equal enjoyment of the hotel.
17            (iv)    Accessible routes [402]. An encounter with a non-compliant accessible
18                route causes Plaintiff to experience pain and discomfort when using,
19                negotiating, overcoming or otherwise encountering such a barrier and deprive
20                him of full and equal enjoyment of the hotel.
21            (v) Walking surfaces [403] on accessible routes. An encounter with a non-
22                compliant walking surfaces causes Plaintiff to experience pain and discomfort
23                when using, negotiating, overcoming or otherwise encountering such a barrier
24                and deprive him of full and equal enjoyment of the hotel.
25
26   2
      These requirements are based on Plaintiff’s disability as defined in the 2008 ADA
     Amendment Act and 28 C.F.R. 36.105 in their active, inactive, remissive, non-remissive,
27
     mitigated or unmitigated states.
28
     3
         Bracketed numbers refer to Standards for Accessibility Design.

                                                10
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 11 of 29




 1         (vi)    Parking spaces, passenger loading ones, stairways and handrails [501, 502,
 2             503, 504, 505]. An encounter with a non-compliant parking facilities,
 3             stairways and handrails causes Plaintiff to experience pain and discomfort
 4             when using, negotiating, overcoming or otherwise encountering such barriers
 5             and deprive him of full and equal enjoyment of the hotel.
 6         (vii)   Toilet and bathing rooms, water closets and toilet compartments, lavatories
 7             and sinks, bathtubs, shower compartments, grab bars, seats, washing machines,
 8             clothes dryers and saunas and steam rooms [602, 603, 604, 606, 607, 608, 609,
 9             610, 611 and 612]. An encounter with a non-compliant toilet and bathing
10             rooms, water closets and toilet compartments, lavatories and sinks, bathtubs,
11             shower compartments, grab bars, seats, washing machines, clothes dryers and
12             saunas and steam rooms cause Plaintiff to experience pain and discomfort
13             when using, negotiating, overcoming or otherwise encountering such barriers
14             and deprive him of full and equal enjoyment of the hotel.
15         (viii) Transient lodging guest rooms [806]. An encounter with a non-compliant
16             transient lodging guest room causes Plaintiff to experience pain and discomfort
17             when using, negotiating, overcoming or otherwise encountering such a barrier
18             and deprive him of full and equal enjoyment of the hotel.
19         (ix)    Dining surfaces and work surfaces, benches, check out isles and sales and
20             service counters [902, 903, 904]. An encounter with a non-compliant dining
21             surfaces and work surfaces, benches, check out isles and sales and service
22             counters cause Plaintiff to experience pain and discomfort when using,
23             negotiating, overcoming or otherwise encountering such barriers and deprive
24             him of full and equal enjoyment of the hotel.
25         (x) Swimming pools and saunas [1009]. An encounter with non-compliant
26             swimming pools or saunas causes Plaintiff to experience pain and discomfort
27             when using, negotiating, overcoming or otherwise encountering such barriers
28             and deprive him of full and equal enjoyment of the hotel.


                                             11
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 12 of 29




 1   22.33. Prior to traveling to Payson, Plaintiff reviewed Defendant’s booking website to
 2      determine whether it “identif[ies] and describe[s] accessible features and guest rooms
 3      offered through its reservations service in sufficient detail to assess independently
 4      whether [Defendant’s Hotel or guest room] meet [Plaintiff’s] accessibility needs”.
 5   23.34. The reproduction of relevant booking websites in the following tTable 2 below
 6      demonstrates a failure to identify and describe accessible features and guest rooms
 7      offered through its reservations service in sufficient detail to permit Plaintiff to assess
 8      independently whether Defendant’s Hotel or guest room meet Plaintiff’s accessibility
 9      needs:
10                  BOOKING WEBSITES –ACCESSIBILITY INFORMATION
                 https://www.redlion.com/knights-inn/az/payson/knights-inn-payson
11
12                      INSUFFICIENT ACCESSIBILITY INFORMATION

13    Identification of Specific Barrier in Plain Language: Booking website fails to provide
      information required by 28 CFR §36.302(e)(1)(ii).
14    The manner in which the barriers denied Plaintiff full and equal use or access, and
15    which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal
      access by failing to identify and describe accessible features in the hotel and guest rooms
16    in enough detail to reasonably permit Plaintiff to assess independently whether the hotel
17    or guest room meets his accessibility needs.
      The dates on each particular occasion on which Plaintiff encountered such barrier
18    and which deter Plaintiff from visiting Hotel: On or about May 23, 2020.
                    FAILURES TO DISCLOSE IN BOOKING WEBSITES
19
                https://www.redlion.com/knights-inn/az/payson/knights-inn-payson
20
                     INSUFFICIENT 28 C.F.R. 36.302(e)(1)(ii) DISCLOSURES
21
22
23
24
25
26
27
28


                                               12
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 13 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
         The booking website does not identify and describe accessible features and guest
13       rooms offered through its reservations service in sufficient detail. This prevents
14    Plaintiff from independently assessing whether Defendant’s Hotel or guest rooms meet
                                  Plaintiff’s accessibility needs.
15                                              Table 2
16
     24.35. Plaintiff alleges that he personally visited the Hotel and personally encountered
17
           the following photographically documented conditions at the Hotel. Below each
18
           photograph is a vernacular description of the barrier and how the barrier affected
19
           Plaintiff’s impairments described above so as to deny him the ‘full and equal’ access
20
           that would satisfy the injury-in-fact requirement (i.e., that he personally suffered
21
           discrimination under the ADA on account of his disability).
22
23   ///
24
25   ///
26                         PERSONAL ENCOUNTERS WITH BARRIERS
27
28


                                               13
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 14 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                                      Identification

17
18
19
20
21
22
23
24
25
26
                    Uneven “accessible” space too steep in both directions.
27
28


                                          14
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 15 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                                   Signage too low.
16
17
18
19
20
21
22
23
24
25
26
                              Slope and cross slope too steep.
27
28


                                         15
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 16 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                            Inaccessible check in counter
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   Inaccessible route

                                        16
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 17 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                        Open risers
13
14
15
16
17
18
19
20
21
22
23
24                                 Improperly configured handrails
      Identification of Specific Barrier in Plain Language: As indicate below each photo.
25    The dates on each particular occasion on which Plaintiff encountered such barrier and
26    which deter Plaintiff from visiting Hotel: On or about May 23, 2020.
                                                 Table 3
27
28                    PERSONAL ENCOUNTERS WITH BARRIERS


                                            17
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 18 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9    Identification of Specific Barrier in Plain Language: Uneven “accessible” space too
      steep in both directions.
10    The manner in which the barriers denied Plaintiff full and equal use or access, and
      which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal
11    access by failing to provide level “accessible” parking to which Plaintiff is entitled by
12    virtue of his permanent disability placard. This caused Plaintiff to (1) to have to grasp
      car frame to get out of the car and (2) to risk rolling down the slope in the wheelchair.
13    The dates on each particular occasion on which Plaintiff encountered such barrier
14    and which deter Plaintiff from visiting Hotel: On or about May 23, 2020.

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             18
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 19 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
      Identification of Specific Barrier in Plain Language: Signage is too low.
21    The manner in which the barriers denied Plaintiff full and equal use or access, and
      which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal
22    access by failing to provide 60” signage in “accessible” parking to which Plaintiff is
23    entitled by virtue of his permanent disability placard. This causes other motorists to use
      the “accessible” spot (1) because they do not see it and (2) the violation of accessible
24    parking is not visible to police enforcement because they do not see it.
      The dates on each particular occasion on which Plaintiff encountered such
25
      barrier and which deter Plaintiff from visiting Hotel: On or about May 23, 2020.
26
27
28


                                              19
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 20 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19    Identification of Specific Barrier in Plain Language: Slope and cross-slope on the
      ramp is too steep.
20
      The manner in which the barriers denied Plaintiff full and equal use or access, and
21    which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal
      access by failing to provide accessible slope and cross slope. This causes Plaintiff to be
22    unable to negotiate the barrier wither when walking or when using a wheelchair.
23    The dates on each particular occasion on which Plaintiff encountered such
      barrier and which deter Plaintiff from visiting Hotel: On or about May 23, 2020.
24
25
26
27
28


                                              20
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 21 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25    Identification of Specific Barrier in Plain Language: Inaccessible check incounter.
      The manner in which the barriers denied Plaintiff full and equal use or access, and
26
      which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal
27    access by failing to provide accessible position of the check in counter which prevents
      Plaintiff from accessing it with a use of a wheelchair.
28


                                             21
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 22 of 29




 1    The dates on each particular occasion on which Plaintiff encountered such
      barrier and which deter Plaintiff from visiting Hotel: On or about May 23, 2020.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
      Identification of Specific Barrier in Plain Language: Inaccessible route.
25    The manner in which the barriers denied Plaintiff full and equal use or access, and
      which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal
26    access by failing to provide accessible route or to post signage to an accessible route.
27    The dates on each particular occasion on which Plaintiff encountered such
      barrier and which deter Plaintiff from visiting Hotel: On or about May 23, 2020.
28


                                             22
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 23 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24    Identification of Specific Barrier in Plain Language: Inaccessible route – open risers
25    The manner in which the barriers denied Plaintiff full and equal use or access, and
      which deter Plaintiff from visiting the Hotel: (1) Barrier denied Plaintiff full and equal
26    access by failing to provide accessible route or to post signage to an accessible route.
      (2) Barrier further denied Plaintiff the ability to climb the stairs because lack of closed
27
      risers causes him to overstep and hit his shin on the next step.
28


                                              23
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 24 of 29




 1    The dates on each particular occasion on which Plaintiff encountered such
      barrier and which deter Plaintiff from visiting Hotel: On or about May 23, 2020.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
      Identification of Specific Barrier in Plain Language: Improperly Configured
24    Handrails.
25    The manner in which the barriers denied Plaintiff full and equal use or access, and
      which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal
26    access by failing to provide accessible handrails. By virtue of his impairment that limits
27    the major life activities of grasping, Plaintiff is unable to grasp a handrails consisting of
      what appears to be a 2x6 piece of lumber.
28


                                               24
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 25 of 29




 1    The dates on each particular occasion on which Plaintiff encountered such
      barrier and which deter Plaintiff from visiting Hotel: On or about May 23, 2020.
 2
 3
     25.36. Each of the above conditions constitute a violation of the ADA and deprived
 4      Plaintiff of full and equal access and enjoyment of the Hotel.
 5   26.37. The removal of barriers is readily achievable.
 6   27.38. Plaintiff’s injury will be redressed by the removal of barriers as requested below.
 7   WHEREFORE, Plaintiff prays for all relief as follows:
 8          A. Relief described in 42 U.S.C. §2000a – 3; and
 9          B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -

10          C. Injunctive relief order to alter Defendant’s place of public accommodation to

11              make it readily accessible to and usable by ALL individuals with disabilities;
                and
12
            D. Requiring the provision of an auxiliary aid or service, modification of a
13
                policy, or provision of alternative methods, to the extent required by
14
                Subchapter III of the ADA; and
15
            E. Equitable nominal damages; and
16
            F. For costs, expenses and attorney’s fees; and
17
            G. All remedies provided for in 28 C.F.R. 36.501(a) and (b); and
18          H. All other relief susceptible of proof based on the allegations.
19                                       COUNT TWO
20                               Negligence and Negligence Per Se

21   28.39. Plaintiff realleges all allegations heretofore set forth.
22   29.40. Defendant owed Plaintiff a duty to remove ADA accessibility barriers so that
23      Plaintiff as a disabled individual would have full and equal access to the public

24      accommodation.

25   30.41. The ADA is a civil rights legislative pronouncements while the enforceable
        implementing regulation are safety pronouncements. See, e.g. 28 C.F.R. 36 and 2010
26
        Standards for Accessibility Design.
27
28


                                                25
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 26 of 29




 1   31.42. Every time that Plaintiff is required to negotiate a non-compliant element in
 2      Defendant’s Hotel, Plaintiff suffers pain and physical discomfort that the regulation
 3      is designed to prevent.

 4   32.43. Plaintiff personally experienced the violations of enforceable implementing

 5      regulations and personally experienced paid, discomfort and suffering as a result of
        Defendant’s violations of implementing regulations.
 6
     33.44. Plaintiff suffered physical and emotional damages in an amount to be proven at
 7
        trailtrial but in no event less than $35,000.00.
 8
     34.45. The implementing regulations were designed for the specific purpose of
 9
        preventing, in part, the types of injuries suffered by Plaintiff.
10
     35.46. Defendant breached this duty.
11
     36.47. Defendant’s knowing, and intentional discrimination has worked counter to our
12      Nation’s goals enumerated in 42 U.S.C. 12101(a), causing Plaintiff injury.
13   37.48. By engaging in negligent conduct described herein, Defendant engaged in
14      intentional, aggravated and outrageous conduct.
15   38.49. Defendant either intended to cause injury to Plaintiff or defendant consciously
16      pursued a course of conduct knowing that it created a substantial risk of significant
17      harm to Plaintiff.

18   39.50. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at

19      trial sufficient, however, to deter this Defendant and others similarly situated from
        pursuing similar acts, and in no event less than $35,000.00.
20
     WHEREFORE, Plaintiff prays for relief as follows:
21
            A. For finding of negligence; and
22
            B. For damages in the amount of no less than $35,000.00; and
23
            C. For punitive damages in the amount of no less than $35,000.00; and
24
            D. For such other and further relief as the Court may deem just and proper.
25
                                   COUNT THREE
26                         Arizona’s Consumer Protection Act
     Conspiracy to Commit ACFA Violation and Aiding and Abetting in the Commission of
27                                 ACFA Violations
28
     51. Plaintiff realleges all allegations heretofore made.

                                               26
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 27 of 29




 1   52. Defendants Patel self-identifies as a “Knights Inn”, a brand name owned by RLH.
 2   53. In order to perpetrate the deceptive self-identification, Defendant Patel:
 3      a. Advertises its lodging services on Red Lion Hotels Corporation website:

 4            https://www.redlion.com/knights-inn/az/payson/knights-inn-payson

 5      b. Erects a sign on its property fraudulently self-identifying as a “Knights Inn”:

 6
 7
 8
 9
10
11
12
13
        c. Deceptively identifies itself as a “Knights Inn” on its business card, lists the
14          “knightsinn.com” as its website and deceptively states that it is operated (as
15          compared to “owned”) “under an agreement with Knights Franchising System,
16          Inc.:
17
18
19
20
21
22
23
24
     54. Defendant Patel is under obligation to disclose accessibility elements on its booking
25
        website. 28 C.F.R. 36.302(e)(1)(ii).
26
     55. Defendant Patel concealed its lack of accessibility as documented above.
27
     56. The statements, representations, implications and concealment of accessibility
28      elements referenced above have a tendency and capacity to convey misleading


                                               27
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 28 of 29




 1      impressions that Defendant is a Knights Inn Hotel or a Red Lion Hotels Corporation
 2      Hotel, and not a hotel owned by Defendant and that Defendant is not ADA compliant.
 3   57. The least sophisticated consumer of Defendant’s Hotel would be misled by the

 4      statements, representations, implications and concealment referenced above.

 5   58. Plaintiff relied on Defendant Patel’s statements, representations, implications and
        concealment referenced above.
 6
     59. Defendants Patel and RLH agreed, through the leasing of the Knights Inn brand name,
 7
        to mislead the Plaintiff and the public in general into believing that they are dealing
 8
        with RLH and not Patel.
 9
     60. Defendant RLH aided in abetted Defendant Patel in the commission of ACFA
10
        violations by, inter alia:
11
        a. Providing a misleading booking website; and
12      b. Permitting Patel to erect and maintain a misleading Knights Inn sign; and
13      c. Permitting Patel to fraudulently use RLH’s identity in its business cards.
14   61. Plaintiff suffered economic and emotional injury by relying on Defendant’s statements,
15      representations and implications referenced above in that he travelled to Payson and
16      visited the property, to wit:
17      a. 179.40 miles round trip to and from Hotel at $0.58 per mile =$104.05

18      b. Loss of time: 3 hrs. round trip at $650 = $1,950

19      c. Loss of time at location: 0.50 hrs. at $650 = $325.00
        d. Emotional damages to be decided by the jury.
20
     62. Plaintiff discovered that Defendant Patel failed to identify and describe accessible
21
        features on its booking website and documented above.
22
     63. By this omission, Defendant Patel and RLH further violated ACFA.
23
     64. Plaintiff has been damages by Defendants actions.
24
     WHEREFORE, Plaintiff requests relief as follows:
25
        A. For a finding that Defendants committed violations of ACFA; and
26      B. For a finding that Patel and RLH agreed to commit a violation of ACFA; and
27      C. For a finding that RLH civilly aided and abetted Patel in the commission of ACFA
28         violations; and


                                             28
     Case 2:20-cv-01566-DJH Document 20-1 Filed 12/07/20 Page 29 of 29




 1        D. For damages identified above; and
 2        E. For costs and expenses; and
 3        F. For such other and further relief as proper.

 4   D.

 5                              REQUEST FOR TRIAL BY JURY
             Plaintiff respectfully requests a trial by jury in issues triable by a jury.
 6
             DATED this 22nd day of June, 20207th day of December, 2020.
 7
                                           PETER STROJNIK
 8
 9
                                           Peter Strojnik
10
                                           Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 29
